UNITED STATES DISTRICT COURT
U.S. DISTRICT COURT
EASTERN DISTRICT OF WISCONSINgacTteRN DISTRICT - WI

FILED—

 

UNITED STATES OF AMERICA, 19 AUG 13 PP > 25

Plaintiff, Case No. I mGRr-d 4 3

[18 U.s.c.§371PLERK

Vv.

TEDMUND BLANKSCHEIN,

Defendant.

 

INFORMATION

 

THE UNITED STATES ATTORNEY CHARGES:

Beginning by at least May of 2013 and continuing until at least May of 2017, in the
State and Eastern District of Wisconsin, and elsewhere,

TEDMUND BLANKSCHEIN

knowingly conspired with Albert Golant to defraud the United States for the purpose of
impeding, impairing, obstructing, and defeating the lawful functions of the Internal
Revenue Service (“IRS”) of the U.S. Treasury Department in the ascertainment,
computation, assessment, and collection of the revenue, namely federal income taxes of
the defendant and Albert Golant’s luxury vehicle brokerage businesses, WI Automotive
T.R.U.S.T., Lease, Registration, and Consulting LLC, and DOT Automotive of WI LLC.

2. To accomplish the goals of this conspiracy, Golant and Blankschein
committed various overt acts in furtherance of the conspiracy, including filing and
causing the filing of false federal income tax returns for WI Automotive T.R.U.S.T., Lease,

Registration, and Consulting LLC, and DOT Automotive of WI LLC.

Case 2:19-cr-00143-LA Filed 08/13/19 Page 1of2 Document 1
All in violation of Title 18, United States Code, Section 371.

 

A sige 13, 20/4 [CoA br
Da “~ MATTHEW D. KROEGER
United States Attorney

2
Case 2:19-cr-00143-LA Filed 08/13/19 Page 2 of 2 Document 1
